Citation Nr: 0806652	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  04-04 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an inflammatory joint 
disease of the left knee, hands, elbows and ankles, to 
include as secondary to service connected bursitis of the 
right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from March 1963 to March 
1967.

This case initially came to the Board of Veterans'Appeals 
(Board) on appeal from an April 2003 decision by the RO in 
Columbia, South Carolina.

This case was remanded in April 2005 and has been returned 
for review by the Board.  The RO has considered the claim on 
primary, presumptive, and secondary bases and the Board will 
do likewise.


FINDING OF FACT

There is no competent evidence of record showing a causal 
relationship between the veteran's inflammatory joint disease 
of the left knee, hands, elbows and ankles and any incident 
of service including bursitis of the right knee.  Arthritis 
of the left knee, hands, elbows and ankles was first shown 
years after service.


CONCLUSION OF LAW

An inflammatory joint disease of the left knee, hands, elbows 
and ankles was not incurred in or aggravated by military 
service, may not be so presumed, and the disability is not 
proximately due to, the result of, or aggravated by 
service-connected bursitis of the right knee.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007); Allen v. 
Brown, 7 Vet. App. 439 (1995).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has an inflammatory joint disease 
of the left knee, hands, elbows and ankles secondary to his 
service connected disability of bursitis of the right knee. 

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq. (West 2002 & Supp. 2007).  Examinations have been 
conducted, notice as to what evidence needed has been 
provided, and there is no indication that there is additional 
evidence or development that should be undertaken.  Further, 
the veteran was notified of the type of evidence necessary to 
establish a disability rating and effective date for that 
disability.  The veteran was provided VA examinations.  
Letters of March 2003, October 2005, and March 2006 provided 
pertinent notice and development information.

Service connection for arthritis of the left knee, hands, 
elbows and ankles on a direct basis and secondary to bursitis 
of the right knee.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., arthritis) which are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may be found where a service- 
connected disability has aggravated a non-service-connected 
condition; when aggravation of a non-service-connected is 
proximately due to or the result of a service-connected 
disorder, the veteran will be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  38 C.F.R. 
§ 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

In regard to direct service connection, as noted, the veteran 
must demonstrate three elements to establish service 
connection.  Concerning evidence of current disability, In 
July 1971, he began to have constant pain in his right heel 
and migratory pain in his left medial malleolus and left 
knee.  The examiner noted treatment of multiple joint pain 
and diagnosed rheumatoid tendonitis.  VA and private medical 
records dated from 1971 to 2003 primarily reflect treatment 
for joint pain and inflammatory arthritis of the right and 
left lower extremities.  In a November 2003 VA examination, 
the examiner stated that whether the veteran has multi-joint 
osteoarthritis or some more exotic form of seronegative 
rheumatoid arthritis is unclear.  While it is not exactly 
clear as to the correct diagnosis of the veteran's 
inflammatory joint disease, these diagnoses satisfy the first 
element of Hickson.

In regard to the second element of Hickson, evidence of in-
service incurrence or aggravation, there are no in-service 
complaints, findings or diagnoses of inflammatory joint 
disease involving the left knee, hands, elbows or ankles.  

However, the veteran points out that from 1964 he was seen 
several times for right knee pain and was hospitalized for 
treatment.  While the veteran believes this is the onset of 
his later problems with inflammatory joint disease involving 
the left knee, hands, elbows and ankles, he is a layman and 
thus does not have competence to give a medical opinion on 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

In fact, the lack of treatment for any left knee, hand, 
elbow, or ankle disability for an extended period following 
service discharge would tend to indicate the absence of 
inservice onset.  Clinical evaluation at the time of 
separation revealed no pertinent abnormality regarding the 
left knee, hand, elbow, or ankle in February 1967.  Further, 
there is no evidence of arthritis of the left knee, hand, 
elbow, or ankle within a year of service, let alone 
manifested to a degree of 10 percent within a year of service 
discharge.  

The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  
Furthermore, as pointed out by the VA examiner in November 
2003, a hiatus of about 25 years between the onset of the 
veteran's right knee pain in the 1960s and the onset of 
multiple joint pain in the 1980s makes it unlikely for 
multiple manifestations of a single condition.  Further, a 
private physician in a May 2004 statement found it unusual 
for an inflammatory arthritis to occur in one joint and to 
become silent for such a period and then manifest itself in 
multiple joints.  

In this regard, the record does not contain any competent 
medical opinion which relates the currently diagnosed 
inflammatory joint disease involving the left knee, hands, 
elbows and ankles to the veteran's military service.  The 
Board notes that a VA examiner in May 2003 considered whether 
the veteran's seronegative inflammatory disease was related 
to his inservice right knee problems.  However, this 
physician did not provide a definitive answer.  On the other 
hand, two different VA examiners have found that the 
veteran's inflammatory disability unrelated to military 
service.  The VA examiner in November 2003 stated he saw no 
reason that the veteran's right knee pain was the precursor 
or cause of the arthritis in the subsequent joints.  He added 
that the veteran's work as a warehouse man on a concrete 
floor for 30 plus years was more likely the cause of the 
veteran's multi-joint osteoarthritis.  AVA physician in April 
2006 also found that it was unlikely that the veteran's 
diagnosed inflammatory joint disease was related to military 
service.  While a private physician in May 2004 disagreed 
with the supposition that the veteran's inflammatory disease 
was related to his warehouse work, the physician did not 
relate the veteran's current inflammatory joint disease of 
the left knee, hands, elbows and ankles to military service 
or the right knee disorder.  

The veteran has also claimed that his service-connected right 
knee disability is related to his inflammatory joint disease 
involving the left knee, hands, elbows and ankles.  Again, 
there is no competent medical evidence suggesting service 
connection for the inflammatory joint disease secondary to 
his right knee disability, including under the Allen theory 
of aggravation.  The VA physician in April 2006 stated that 
it would require pure speculation to conclude that the right 
knee caused or aggravated another joint problem. 

The clear preponderance of the evidence shows that the 
veteran's inflammatory joint disease involving the left knee, 
hands, elbows and ankles is not related to service or to the 
service-connected right knee disability and that service 
connection on a direct or secondary basis is not warranted.   


ORDER

Service connection for inflammatory joint disease involving 
the left knee, hands, elbows and ankles, to include as 
secondary to service connected right knee bursitis is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


